  Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 1 of 17 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


SHARIDAN L. STILES ,
             Plaintiff,                                             19-CV-417
                                                    Civil Action No._________
             v.
                                                    JURY TRIAL DEMANDED
TARGET CORPORATION,
                  Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sharidan L. Stiles (“Stiles” or “Plaintiff”), by and through her attorneys, brings

this action for the willful infringement of U.S. Patent No. 9,108,329 (“the ‘329 patent”) and

9,707,689 (“the ‘689 patent”) (collectively, “the Stiles patents” or “the patents-in-suit”) by

defendant Target Corporation (“Target”).
                                        INTRODUCTION

       1.      Sharidan Stiles is an American inventor and entrepreneur who has spent the past

two decades designing, marketing, and selling the patented Stiles Razor—a unique, narrow-

width razor that improves the safety, precision, and comfort of detailed shaving applications such

as eyebrow, bikini, scalp art, mustache, ear, goatee, beard, sideburns, and nose hair removal.

       2.      The Stiles Razor is made in the USA, and it is protected by multiple United States

patents, including a design patent and two utility patents. The inventions underlying the patents-

in-suit date back to 1998, and Stiles has been developing, marketing, and selling commercial

embodiments of her patented razor designs ever since.

       3.      Stiles fought for years to get her patented razor onto the shelves at Target, one of

America’s largest retailers.

       4.      For example, in January 2010 presentations and emails to Target executives and

buyers, Stiles explained that the Stiles Razor was made in the USA; that is was protected by


                                                                                                      1
  Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 2 of 17 PageID #: 2




United States patents; and that no other narrow-width razor of comparable quality, safety, and

utility was available in the United States.

          5.    But Target had no interest in quality; or domestic sourcing; or Stiles’s patent

rights. Instead, Target waited for Ardell, a beauty supplier, to develop a cheap knock-off of the

Stiles Razor—the Ardell Pro Brow Precision Shaper. Target refused to stock Stiles’s patented

razor, but happily stocked and sold Ardell’s knock-off razor in Target stores through the United

States.

          6.    In 2012, in yet another bid to get the Stiles Razor onto Target shelves, Stiles

expressly told Target buyers and executives that the Ardell knockoff razors infringed her patents.

Target never responded. But they kept on selling the Ardell Pro Brow Precision Shaper.

          7.    In the years since, Stiles has continued to reach out to Target to seek placement in

its stores for the Stiles Razor, and to remind it that its continued sale of the Ardell Pro Brow

Precision Shaper willfully infringes Stiles’s patents.

          8.    As of the date of this Complaint, Target continues to exclude Stiles’s better-

quality, USA-made, patented razor from its stores.

          9.    As of the date of this Complaint, Target continues to willfully infringe Stiles’s

patents, including the patents-in-suit.

          10.   This lawsuit seeks to hold Target responsible for its actions, and to remedy the

wrongs Target has visited upon Ms. Stiles.
                                          THE PARTIES

          11.   Plaintiff Sharidan Stiles is an American inventor and entrepreneur, and the creator

of the patented Stiles Razor. Ms. Stiles lives in Redding, California, and sells her Stiles Razor

throughout the United States, including in the Eastern District of Texas.

          12.   Defendant Target Corporation is a Minnesota corporation, with its headquarters at

1000 Nicollette Mall, Minneapolis, Minnesota. Target is one of the world’s largest retailers, and

has regular and established places of business throughout the Eastern District of Texas, including

at 7003 S. Broadway Ave., Tyler TX 75703. Target is authorized to do business in Texas, and

                                                                                                    2
  Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 3 of 17 PageID #: 3




may be served with process through its registered agent for service of process, CT Corp.

Systems, 350 N. St. Paul St., Dallas, Texas 75201.
                                  JURISDICTION AND VENUE

        13.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has exclusive subject matter jurisdiction over this action under

28 U.S.C. §§ 1331 and 1338(a).

        14.     The Court has personal jurisdiction over Target. Target has committed acts of

infringement within the Eastern District of Texas that gave rise to this action—for example,

offering to sell and selling the Ardell Pro Brow Precision Shaper at Target stores throughout this

district, including but not limited to the Target store at 7003 S. Broadway Ave., Tyler, TX

75703. Target has established minimum contacts with the Eastern District of Texas, including

by operating Target stores in this district.

        15.     Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

Target has several regular and established places of business in the Eastern District of Texas,

including but not limited to the Target store at 7003 S. Broadway Ave., Tyler, TX 75703. Target

willfully infringes the patents-in-suit at its regular and established places of business in this

judicial district, including by offering to sell and selling the Ardell Pro Brow Precision Shaper at

the Target store at 7003 S. Broadway Ave., Tyler, TX 75703.
                   STILES’S INVENTIONS AND THE PATENTS-IN-SUIT

        16.     Sharidan Stiles is the creator, designer, and inventor of the Stiles Razor, a

patented, disposable, personal styling razor with a narrow-width blade. The Stiles Razor’s

innovative, proprietary design addresses the shaving needs of men and women for unique areas

of the body such as eyebrows, scalp art, mustache, goatee, beard, sideburns, bikini, and nose hari

removal. Stiles’s design is characterized by a narrow-width, honed razor blade, a tubular body,

and an ergonomically designed grip handle, making personal razor styling safe and easy.




                                                                                                    3
     Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 4 of 17 PageID #: 4




           17.      Images of the Stiles Razor appear below:




           18.      The Stiles Razor is made in the USA, and is sold at retailers and online

throughout the country—but not at Target, which has consistently refused to respect Stiles’s

intellectual property.

           19.      Stiles has devoted the better part of two decades—and nearly all of her savings—

to developing, marketing, and selling a better, safer, and more precise personal styling razor. In
1998, Stiles first conceived of the inventions that would underpin her patented razor, including

improved handle, head, and blade components. Over the next few years, Stiles worked diligently

to reduce to practice and commercialize her inventions, including by filing applications for

patent protection on November 1, 20001, and November 29, 2000.2




1
    See U.S. Patent Provisional Application No. 60/245,397.
2
    See U.S. Patent Application No. 09/725,789.

                                                                                                     4
  Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 5 of 17 PageID #: 5




       20.     By 2003, Stiles had developed a commercial embodiment of her patented styling

razor, the Stiles Razor. For four years, Stiles worked to get the Stiles Razor onto retailer shelves,

including outreach to Walmart, Target, and CVS. Stiles’s outreach to major retailers emphasized

that her innovative razor design was not just uniquely safe and useful, but patented.

       21.     For example, on August 1, 2005, Stiles was negotiating with Norm Nelson and

Joe Grady of Walmart’s Grooming Department for shelf space for the Stiles Razor. She sent a

letter to these Walmart buyers explaining that “[w]e are a small, female owned business and

currently have a patent pending for our product.” An excerpt of this letter is shown below:




       22.     At the time of Stiles’s mid-2000s outreach to Walmart, Target, and CVS, a single

patent application was pending for the Stiles Razor: U.S. Patent Application No. 10/648,686,

which eventually issued as the ‘329 and ‘689 patents asserted in this case.

       23.     In 2006—after nearly a decade of hard work developing, perfecting, marketing,

and protecting the inventions behind the Stiles Razor—Stiles’s ingenuity and hustle finally bore

fruit. That year, Norm Nelson of Walmart agreed to a test run of Stiles’ products. The Stiles

Two-Pack Women’s and Stiles Two-Pack Men’s Metro Razor would be placed in sidekick




                                                                                                   5
    Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 6 of 17 PageID #: 6




displays3 in the Wet Shave department of five hundred Walmart stores around the country for

three-and-a-half weeks.

          24.      The Stiles Razors performed well during the 2006 sidekick test run, selling 87%

of Stiles’s women’s razors and 83% of Stiles’s men’s razors.

          25.      Following their successful test run, Stiles Razors were placed in the Wet Shave

Department at nearly two thousand Walmart stores in 2007.

          26.      Stiles Razor sales exceeded expectations at Walmart. By 2008, Stiles Razors

were offered for sale at 3,600 Walmart stores throughout the United States.

          27.      Throughout this period, Stiles sought to have her high-quality, patented razor

carried in other major retailers, including Target. Target declined to carry the Stiles Razor.

          28.      Instead, in 2008, Target began selling a lower-quality knockoff of the Stiles Razor

made by Ardell, a Target supplier that controls 73% of the disposable styling razor market in the

United States. On information and belief, collaborated with Ardell to bring this knockoff—the

Ardell Pro Brow Precision Shaper—to market so that Target could offer an alternative to the

popular Stiles Razor without actually paying for the quality and innovation of the Stiles Razor

itself.

          29.      The Ardell Pro Brow Precision Shaper infringes Stiles’s patents, including the

patents-in-suit. For example, the Ardell Pro Brow Precision Shaper infringes at least claims 11-

14 of the ‘329 patent, and at least claims 9-13 and 16-18 of the ‘689 patent.

          30.      Target has known for years about Stiles’s patents. For example, in January 2010,

as part of Stiles’s multi-year outreach to get the Stiles Razor onto Target shelves, a Stiles Razor

merchandiser had several meetings, presentations, and communications with Target executives

and buyers. During these January 2010 presentations and communications, the Stiles Razor

merchandiser told Target executives and buyers the following (among other things):



3
  A sidekick display attaches to the side of an aisle end-cap or is placed in strategic locations in-store, and is
typically used for smaller retail products (for example, razors).

                                                                                                                     6
  Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 7 of 17 PageID #: 7




       31.     On information and belief, further information regarding Stiles’s patents,

including the patent application publication number for Stiles’s utility patent (U.S. Patent

Application Publication No. 2008/0040936, which issued as the ‘329 patent and was the parent

of the ‘689 patent), was provided to Target buyers and executives before, during, and after the

January 2010 meetings and presentation.

       32.     In April 2011, Stiles again approached Target—this time through a merchandiser

at the Moscoe Group—about the Stiles Razor. Again, Stiles specifically informed Target about

her pending patent, U.S. Patent Application Publication No. 2008/0040936, which led to the

patents-in-suit. Moreover, Stiles specifically informed Target that the Ardell razor on its shelves

was infringing the Stiles patents:




                                                                                                  7
  Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 8 of 17 PageID #: 8




       33.     Again, Target did nothing other than continuing its knowing, lucrative

infringement of Stiles’s patents.

       34.     Over the next few years, Stiles continued to approach Target, to seek a place on

its shelves for the Stiles Razor, and to notify Target that it was infringing the patents-in-suit by

selling the Ardell Pro Brow Precision Shaper. Target ignored Stiles’s entreaties, and continued

to undercut the market for Stiles’s patented product by selling a cheap, infringing knockoff.

       35.     For years, Target has known that the Stiles Razor was patented, and that the

Ardell Pro Brow Precision Shaper infringes Stiles’s patents. Target demanded that Ardell make

the Pro Brow Precision Shaper anyway; it excluded the patented Stiles Razor from its shelves;

and it continues to sell the Ardell Pro Brow Precision Shaper to this day, including in the Eastern

District of Texas.

       36.     As soon as Target introduced its Ardell knockoff of the Stiles Razor, Stiles’s sales

reports at Walmart began to decline. Soon, other retailers, including CVS, began selling the

Ardell knockoff. Target’s infringement undercut the market for Stiles’s high quality, patented

razor, and eventually Walmart moved to follow suit, asking Ardell’s parent company to

manufacture its own knockoff of the Stiles Razor.

       37.     With widespread, willful infringement of her patents by Target, Walmart, and

CVS, Stiles has been unable to profitably compete. Stiles’s damages from Target’s infringement

of the patents-in-suit are estimated to be no less than 7 million dollars, before any willfulness

enhancement.




                                                                                                       8
  Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 9 of 17 PageID #: 9




        38.     In this lawsuit against Target, Stiles seeks to set things right: to return the Stiles

Razor to its rightful place on retailer shelves and in American households; to recover what Stiles

is owed by Target for its willful infringement of her patents; and to hold Target accountable for

its flagrant, years-long disregard for Stiles’s intellectual property rights.

                                    COUNT I
                      INFRINGEMENT OF U.S. PATENT NO. 9,108,329

        39.     Stiles realleges and incorporates by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

        40.     Stiles is the inventor and assignee of U.S. Patent No. 9,108,329 (“the ‘329

patent”).

        41.     A true and correct copy of the ‘329 patent is attached to this Complaint as Exhibit

A.

        42.     The ‘329 patent was filed July 10, 2007, and claims priority to (among others)

U.S. Patent Application No. 09/725,789, filed November 29, 2000, and U.S. Patent Provisional

Application No. 60/830,952, filed November 1, 2000.

        43.     The ‘329 patent discloses and claims inventions that Stiles first conceived of in

1998, and that Stiles diligently reduced to practice without abandoning, suppressing, or

concealing them.

        44.     The ‘329 patent issued August 18, 2015, after years of delay by the USPTO.

Based on the USPTO’s delay, the ‘329 patent is entitled to a lengthy patent term extension

(“PTE”).

        45.     At the ‘329 patent’s issuance, the USPTO calculated a PTE of 740 days, such that

the ‘329 patent expires no earlier than December 9, 2022. However, on information and belief,

the ‘329 patent is entitled to a longer PTE than 740 days, based on the nearly fifteen-year delay

between Stiles’s originally-filed application and the issuance of the ‘329 patent.

        46.     The ‘329 patent is valid and enforceable.



                                                                                                         9
Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 10 of 17 PageID #: 10




       47.     Stiles is the assignee of the ‘329 patent, and has all right, title, and interest in the

‘329 patent.

       48.     Target directly infringes at least claims 11-14 of the ‘329 patent.

       49.     For example, Target offers for sale and sells in the United States the Ardell Pro

Brow Precision Shaper, which is pictured below:




       50.     The Ardell Pro Brow Precision Shaper is a personal shaving razor for shaving

unwanted hair from a body surface—e.g., an eyebrow.

       51.     As can be seen in the above left image, the Ardell Pro Brow Precision Shaper

comprises a handle portion, and a head portion attached to the handle portion.

       52.     As shown in the above right image, the head portion of the Ardell Pro Brow
Precision Shaper comprises a razor blade with a straight cutting portion that is disposed

substantially perpendicular to a longitudinal axis of its handle. This straight cutting portion

extends beyond all other parts of the head portion by about 0.02 inches.

       53.     The head portion and blade of the Ardell Pro Brow Precision Shaper are less than

or equal to about 1/4 inch wide (approx. 0.31 inch wide).




                                                                                                      10
Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 11 of 17 PageID #: 11




       54.     The Ardell Pro Brow Precision Shaper has an overall length less than or equal to

about 3.5 inches (approx. 3.75 inches long).

       55.     The handle portion of the Ardell Pro Brow Precision Shaper has an upper

longitudinal portion (a skinny, downward-slated logitudinal portion) and a lower longitudinal

portion (a thick, upward-slanted logitudinal portion). The longitudinal axes (e.g., tangents, to

account for curvature) of the two longitudinal portions form an obtuse angle of approximately

135 degrees.

       56.     The handle portion of the Ardell Pro Brow Precision Shaper has a handle portion

that has a maximum width of less than or equal to about 3/8 inch (approx. .38 inch).

       57.     The Ardell Pro Brow Precision Shaper comprises a head portion that is

substantially normal to the logitudinal axis of the upper handle portion.

       58.     Although the head portion of the Ardell Pro Brow Precision Shaper is difficult to

dissassemble by design, breaking apart the head portion reveals a razor blade with two corner

portions (used to affix the blade within the head of the razor) and a straight cutting edge portion.

       59.     The head portion and blade of the Ardell Pro Brow Precision Shaper are about 1/8

to 3/8 inch in length (approximately 0.38 inches in length).

       60.     The Ardell Pro Brow Precision Shaper comprises no more than one head portion.

       61.     The head portion of the Ardell Pro Brow Precision Shaper comprises no more

than one blade.

       62.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘329 patent.

       63.     As described earlier in this Complaint, Target’s infringement of the ‘329 patent is

willful. Target knew about Stiles’s patents, including the application that gave rise to the ‘329

patent, and deliberately chose to infringe by selling the Ardell Pro Brow Precision Shaper instead

of stocking the superior, patented Stiles Razor on Target shelves.

       64.     As a result of Target’s infringement of the ‘329 patent, Stiles has suffered

monetary damages, and seeks recovery in an amount adequate to compensate for Amazon’s

                                                                                                    11
Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 12 of 17 PageID #: 12




infringement, but in no event less than her lost profits, a reasonable royalty for the use made of

the invention by Target, enhanced damages for willful infringement, interest and costs as fixed

by the Court, and a permanent injunction on the sale of Ardell’s infringing Pro Brow Precision

Shaper by Target.
                                    COUNT II
                      INFRINGEMENT OF U.S. PATENT NO. 9,707,689

          65.   Stiles realleges and incorporates by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

          66.   Stiles is the inventor and assignee of U.S. Patent No. 9,707,689 (“the ‘689

patent”).

          67.   A true and correct copy of the ‘689 patent is attached to this Complaint as Exhibit

B.

          68.   The ‘689 patent was filed August 6, 2015, and claims priority to (among others)

U.S. Patent Application No. 09/725,789, filed November 29, 2000, and U.S. Patent Provisional

Application No. 60/830,952, filed November 1, 2000.

          69.   The ‘689 patent discloses and claims inventions that Stiles first conceived of in

1998, and that Stiles diligently reduced to practice without abandoning, suppressing, or

concealing them.

          70.   The ‘689 patent issued July 18, 2017, after years of delay by the USPTO. Based

on the USPTO’s delay, the ‘689 patent is entitled to a lengthy patent term extension (“PTE”).

          71.   At the ‘689 patent’s issuance, the USPTO calculated a PTE of 68 days, such that

the ‘689 patent expires no earlier than February 5, 2021. However, on information and belief,

the ‘689 patent is entitled to a longer PTE than 68 days, based on the nearly fifteen-year delay

between Stiles’s originally-filed application and the issuance of the ‘689 patent’s parent, the ‘329

patent.

          72.   The ‘689 patent is valid and enforceable.




                                                                                                     12
Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 13 of 17 PageID #: 13




       73.     Stiles is the assignee of the ‘689 patent, and has all right, title, and interest in the

‘689 patent.

       74.     Target directly infringes at least claims 9-13 and 16-18 of the ‘689 patent.

       75.     For example, Target offers for sale and sells in the United States the Ardell Pro

Brow Precision Shaper, which is pictured below:




       76.     The Ardell Pro Brow Precision Shaper is a personal shaving razor for shaving

unwanted hair from a body surface—e.g., an eyebrow.

       77.     As can be seen in the above left image, the Ardell Pro Brow Precision Shaper

comprises a handle portion, and a head portion attached to the handle portion.

       78.     As shown in the above right image, the head portion of the Ardell Pro Brow
Precision Shaper comprises a razor blade with a straight cutting portion that is disposed

substantially perpendicular to a longitudinal axis of its handle. This straight cutting portion

extends beyond all other parts of the head portion by about 0.02 inches.

       79.     Although the head portion of the Ardell Pro Brow Precision Shaper is difficult to

dissassemble by design, breaking apart the head portion reveals a razor blade with two corner

portions (used to affix the blade within the head of the razor) and a straight cutting edge portion.


                                                                                                      13
Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 14 of 17 PageID #: 14




         80.   The head portion and blade of the Ardell Pro Brow Precision Shaper are less than

or equal to about 1/2 inch wide (approx. 0.31 inch wide).

         81.   The head portion of the Ardell Pro Brow Precision Shaper is wider than the razor

blade.

         82.   The razor blade Ardell Pro Brow Precision Shaper comprises first and second side

edges connected to the cutting edge portion of the razor by the corner portions of the blade,

wherein the head portion comprises a corner guard. As noted above, this configuration is not

readily ascertainable in regular operation of the razor, but can be identified upon breaking open

the head portion of the Ardell Pro Brow Precision Shaper.

         83.   The handle portion of the Ardell Pro Brow Precision Shaper has an upper

longitudinal portion (a skinny, downward-slated logitudinal portion) and a lower longitudinal

portion (a thick, upward-slanted logitudinal portion). The longitudinal axes (e.g., tangents, to

account for curvature) of the two longitudinal portions form an obtuse angle of approximately

135 degrees.

         84.   The handle portion of the Ardell Pro Brow Precision Shaper has a handle portion

that has a maximum width of less than or equal to about 3/8 inch (approx. .38 inch).

         85.   The Ardell Pro Brow Precision Shaper has an overall length less than or equal to

about 3.5 inches (approx. 3.75 inches long).

         86.   The head portion and handle portion of the Ardell Pro Brow Precision Shaper,

with the exception of the blade, are made of a single piece of molded plastic.

         87.   The Ardell Pro Brow Precision Shaper comprises no more than one head portion.

         88.   The head portion of the Ardell Pro Brow Precision Shaper comprises no more

than one blade.

         89.   To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘689 patent.

         90.   As described earlier in this Complaint, Target’s infringement of the ‘689 patent is

willful. Target knew about Stiles’s patents, including the application that gave rise to the ‘689

                                                                                                    14
Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 15 of 17 PageID #: 15




patent, and deliberately chose to infringe by selling the Ardell Pro Brow Precision Shaper instead

of stocking the superior, patented Stiles Razor on Target shelves.

       91.     As a result of Target’s infringement of the ‘689 patent, Stiles has suffered

monetary damages, and seeks recovery in an amount adequate to compensate for Amazon’s

infringement, but in no event less than her lost profits, a reasonable royalty for the use made of

the invention by Target, enhanced damages for willful infringement, interest and costs as fixed

by the Court, and a permanent injunction on the sale of Ardell’s infringing Pro Brow Precision

Shaper by Target.




                                                                                                     15
Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 16 of 17 PageID #: 16




                                      PRAYER FOR RELIEF
WHEREFORE, Plaintiff Sharidan Stiles respectfully requests that this Court enter:

       A.      A judgment in favor of Plaintiff Stiles that Target has infringed, either literally

               and/or under the doctrine of equivalents, the ‘329 patent and the ‘689 patent;

       B.      An award of damages resulting from Target’s acts of infringement in accordance

               with 35 U.S.C. § 284, including an enhancement for Target’s willful

               infringement;

       C.      A determination that this case is exceptional and an award of attorney’s fees to

               Stiles pursuant to 35 U.S.C. § 285;

       D.      A judgment and order requiring Target to provide accountings and to pay

               supplemental damages to Stiles, including, without limitation, prejudgment and

               post-judgment interest; and

       E.      Any and all other relief to which Stiles may show herself to be entitled.

                                     JURY TRIAL DEMANDED

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Stiles requests a trial by jury

of any issues so triable by right.




                                                                                                     16
Case 4:19-cv-00417-ALM Document 1 Filed 06/06/19 Page 17 of 17 PageID #: 17



Dated: June 6, 2019
                           Respectfully submitted,


                           /s/ David L. Hecht __________
                           David L. Hecht (NY 4695961)
                           PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                           277 Park Avenue, 45th Floor
                           New York, NY 10172
                           Telephone: (212) 484-9866
                           Fax: (646) 968-4125
                           dhecht@piercebainbridge.com

                           Brian J. Dunne (CA 275689)
                           PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                           355 S. Grand Ave. 44th Floor
                           Los Angeles, CA 90071
                           Telephone: (213) 262-9333
                           Fax: (213) 279-2008
                           bdunne@piercebainbridge.com

                         OF COUNSEL:

                           Harmeet K. Dhillon (pro hac vice to be requested)
                           DHILLON LAW GROUP
                           177 Post St. #700
                           San Francisco, CA 94108
                           Telephone: (415) 433-1700
                           Fax: (415) 520-6593
                           harmeet@dhillonlaw.com

                           Attorneys for Plaintiff Sharidan L. Stiles




                                                                               17
